          Case 1:16-cv-03311-ELH Document 125 Filed 11/25/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

              Plaintiffs,                    *

      v.                                     *         No. 1:16-cv-03311-ELH

LAWRENCE HOGAN, et al.                       *

              Defendants.                    *

*     *       *      *      *     *      *       *     *      *    *      *      *
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      Defendants Governor Lawrence J. Hogan, Jr. and Superintendent of State Police

Colonel Woodrow W. Jones, III, both sued in their official capacities, hereby move,

pursuant to Rule 56 of the Federal Rules of Civil Procedure, for summary judgment on all

claims in the amended complaint. The grounds for this motion are set for the memorandum

of law filed herewith and incorporated by reference herein.

      WHEREFORE, for the reasons stated herein, defendants respectfully request that

the Court enter summary judgment in favor of defendants on all claims in the amended

complaint.
       Case 1:16-cv-03311-ELH Document 125 Filed 11/25/20 Page 2 of 2



                                   Respectfully Submitted,

                                   BRIAN E. FROSH
                                   Attorney General

                                     /s/ Ryan R. Dietrich
                                   RYAN R. DIETRICH (Fed. Bar #27945)
                                   ROBERT A. SCOTT (Fed. Bar #24613)
                                   Assistant Attorneys General
                                   200 St. Paul Place, 20th Floor
                                   Baltimore, Maryland 21202
                                   410-576-7648 (tel.); 410-576-6955 (fax)
                                   rdietrich@oag.state.md.us

Dated: November 25, 2020           Attorneys for Defendants
